Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “5x0-6” in line 2.  Appropriate correction is required. For the purpose of examination, it is considered to be “5x 10-6”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intermetallic barrier layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the buffer layer”.
Regarding the limitation “at least one material” in line 11, the rest of the claim limitation consists of varistors, thermistors or capacitors. For the purpose of examination, it is considered to be “at least one device”.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.
Claim 5 recites the limitation "the previous electrical contact layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the electrical contact layer”.

Claim 7 recites the limitation "the sputter deposition chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the single sputtering chamber”.

Claim 7 recites the limitation " the metal targets" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0068788 A1 (“Kobayashi”) in view of US 2010/0117483 A1 (“Tanaka”).

Regarding claim 1, Kobayashi shows (Fig. 3) a multiple metallic-layers electrode (6,4) on a ceramic base substrate (2, ceramic assembly, para 31) for a semiconductor device comprises: 
a) a buffer layer (6, para 31); 
b) an electrical contact layer (4, para underlying layer, para 31) includes at least one element selected from group consisting of Cu, Ag, Pt, Au, or combination (para 71, 101); 
c) the thickness ratio of the electrical contact layer to the buffer layer is from 1 to 4 (since 6 and 4 are of the same thickness as evident from the figure); 
d) a grain size in the electrical contact layer is less than 10 nm (para 71); and 
e) the ceramic base substrate includes at least one device from selected group consisting of ZnO-MOV (metal oxide varistors), BaTiO3-PTC (positive temperature coefficient) thermistors, Mn3O4-NTC (negative temperature coefficient) thermistors, and capacitors (para 31).

Kobayashi does not show the buffer layer includes at least one alloy selected from group consisting of NiCr with Ni from 50wt% to 90wt%, TiNi with Ti from 40wt% to 60wt%, and AlNi with Al from 40wt% to 70wt%, and the thickness of this buffer layer is from greater than zero to less than 100 nm;
the electrical contact layer includes at least one element selected from group consisting of Cu, Ag, Pt, Au, or combination.
Tanaka shows (Fig. 1) the buffer layer (33, para 81) includes at least one alloy selected from group consisting of NiCr with Ni from 50wt% to 90wt%, (para 81) TiNi with Ti from 40wt% to 60wt%, and AlNi with Al from 40wt% to 70wt% and the thickness of this buffer layer is from greater than zero to less than 100 nm (10 nm, para 81).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tanaka, with thickness and material composition, to the invention of Kobayashi.
The motivation to do so is that the selection of an art recognized thickness and material composition of Tanaka is suitable for the intended use of Kobyashi (MPEP §2144.07).   
As per the claim limitation “formed by a magnetron sputtering technique”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 2, Kobayashi in view of Tanaka shows the buffer layer in a) is NiCr with 80 wt% Ni (para 81, Tanaka).

Regarding claim 3 and claim 4, Kobayashi in view of Tanaka shows the electrical contact layer in b) is Cu (4, Kobayashi, para 71).

Regarding claims 7-8, the claim limitation “manufactured by the magnetron sputtering technique with a planar target, operates under base vacuum in a range of 5x 10-6 and 5x10-8 Pa, an Ar gas flow rate in a range of 75-80 ml/s, in a single sputtering chamber, a temperature in the sputter deposition chamber during deposition processes is from room temperature to 150°C, and a forward power applied to the metal targets to form the each buffer layer and the electrical contact layer is in a range from 20 W to 5000 W”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

2. Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tanaka as applied to claim 1 above, further in view of US 2017/0345577 A1 (“Nakaiso”).

Regarding claim 5, Kobayashi in view of Tanaka shows the electrical contact layer.
Kobayashi in view of Tanaka does not show the additional electrical contact layer including at least one element selected from group consisting of Cu, Ag, Pt, Au, or combination.
Nakaiso shows (Fig. 4B) the additional electrical contact layer (40, para 59) including at least one element selected from group consisting of Cu, Ag, Pt, Au, or combination.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakaiso, with thickness and material composition, to the invention of Kobayashi in view of Tanaka.
The motivation to do so is that the selection of an art recognized thickness and material composition of Tanaka is suitable for the intended use of Kobayashi in view of Tanaka (MPEP §2144.07).   

Regarding claim 6, the claim limitation “the additional electrical contact layer formed by a film depositing technique selected one from group consisting of electrical vapor deposition, chemical vapor deposition, magnetron sputtering deposition, electroless plating, screen printing, and thermal spraying”, which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. In the regard, both the claimed product and the prior art product would be the same or substantially the same. That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819